Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
3.	This is a response to Amendment/Req. Reconsideration-After Ex-Parte Quayle Office Action filed by Applicant on 01/04/2021.
4.	Claims 1-20 are still pending.
Response to Arguments
5.	Priority:
In the Office Action filed on 11/04/2020, Examiner stated that “Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Canada on 06/22/2017. It is noted, however, that applicant has not filed a certified copy of the CA 2971890 application as required by 37 CFR 1.55.” Applicant still has not filed a certified copy of the CA 2971890 application as required by 37 CFR 1.55. Therefore, for this reason, the rejection stands.
6.	This application is in condition for allowance except for the following formal matter:
Priority
7.	Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Canada on 06/22/2017. It is noted, however, that applicant has not filed a certified copy of the CA 2971890 application as required by 37 CFR 1.55.
Allowable Subject Matter
REASONS FOR ALLOWANCE
8.	The following is an examiner’s statement of reasons for allowance:
9.	Please see Office Action filed on 11/04/2020 for Reasons for Allowance regarding claims 1, 10 and 16.
10.	Claims 2-9 are also allowed as they further limit allowed claim 1.
11.	Claims 11-15 are also allowed as they further limit allowed claim 10.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Parekh et al. US 2013/0267179 - Method for testing wireless communications network remotely through mobile device e.g. smart phone, involves presenting 
Xie et al. US 2019/0187139 - Modular lateral flow assay reader device for diagnostic testing process, comprises a module interface comprising signal paths to identify characteristics of the connected module and to receive barcode data from the connected module.
Bengtsson et al. US 2010/0100766 - Test apparatus for testing mobile telephone, has wireless interface unit for providing communication link, and test unit for retrieving part of test input data from server and for forwarding part of test output data to server.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL J RIOS RUSSO whose telephone number is (571)270-3459.  The examiner can normally be reached on Monday-Friday: 10am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/RAUL J RIOS RUSSO/Examiner, Art Unit 2867